Citation Nr: 0427391	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-01 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of recovery of overpayment of 
Department of Veterans Affairs (VA) nonservice-connected 
pension benefits in the amount of $9,363.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1967 to February 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 decision by the Waco VA Regional Office (RO) Committee 
on Waiver and Compromises (Committee).  The veteran does not 
challenge the validity of the debt; therefore, the issue on 
appeal is limited to entitlement to waiver.  In June 2003, 
the veteran appeared for a personal hearing at the RO.  He 
was scheduled for a Travel Board hearing in February 2004, 
but failed to appear.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However, the U.S. Court 
of Appeals for Veterans Claims has held that the provisions 
of the VCAA do not apply to cases involving a veteran seeking 
a waiver of recovery of an overpayment of benefits.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  

The veteran contends that waiver is warranted because of 
financial hardship.  In his September 2002 request for 
waiver, he asserted that to repay the total or even part of 
the purported overpayment would cause him undue hardship.  In 
a financial status report dated in October 2002, the veteran 
reported that he was married, and had a monthly family income 
of $1,681.00 (a combination of his spouse's income of $800.00 
combined with the veteran's monthly social security benefits 
of $881).  He also report monthly expenses of $730.00, 
leaving a balance of $951.00 after expenses.  The Committee, 
in essence, found the veteran's claim of financial hardship 
was outweighed by that fact that failure to make restitution 
would result in his unjust enrichment.  Based on the 
veteran's testimony at the June 2003 hearing, however, his 
financial situation has changed to his detriment.  He 
reported that he received social security benefits of $845.00 
monthly, with monthly expenses of at least $600.00 (see 
transcript, p. 5).  He further indicated that he was no 
longer married, but was living with a woman to whom he was 
"supposed to be getting married." (see transcript, p. 5).  
As the veteran's present financial situation is unknown, 
further development is necessary.  

VA may grant a waiver of recovery of an overpayment of VA 
benefits where it is determined that the collection of the 
debt would be against "equity and good conscience."  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The following 
criteria must be considered in determining whether recovery 
would be against equity and good conscience:  (1) fault of 
the debtor; (2) balancing of fault of the debtor against VA 
fault; (3) whether collection of the debt would cause undue 
hardship on the debtor; (4) whether collection of the debt 
would defeat the purpose of the VA benefit; (5) whether 
waiver of the debt would result in unjust enrichment to the 
debtor; and (6) whether the debtor has changed his or her 
position to his or her detriment in relying upon the VA 
benefit.  38 C.F.R. § 1.965(a).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask that the veteran 
provide for the record a current 
financial status report listing all 
monthly income, monthly expenses, and 
assets.  If he is divorced and remarried, 
the financial status report must reflect 
the income of his current spouse.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board.

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


